Lipscomb, J.
It seems to us that the record presents three different cases, and as such we are bound to consider them. In actions for damages for a trespass it is not uncommon for the defendants to sever in their pleading, and some of them may not defend at all; ahd in cases of joint promissors some of them may not plead, or plead different from the others: in all such cases there should be but one final judgment. But in a suit like the present there must be a distinction, as they, the defendants, would not be jointly liable, and the final judgment could not be joint. IVe therefore believe that there should have been a bond for each judgment appealed from, and that a bond embracing the different judgments is not a compliance with the statute that requires the appellant, in all cases, to give an appeal bond, and, consequently, the motion to dismiss must be sustained.
Appeal dismissed.